Dismissed and Memorandum Opinion filed October 6, 2005








Dismissed and Memorandum Opinion filed October 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00089-CV
____________
 
YOLANDA ALPOUGH,
Appellant
 
V.
 
JENNIFER GONZALES and RENE
GONZALES, Individually and as Next Friends and on Behalf of MORIAH GONZALES and
ASHLEY GONZALES, Appellees
 

 
On Appeal from the
129th District Court
Harris County, Texas
Trial Court Cause No.  01-31718
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 7, 2004.
On September 27, 2005, appellants filed a motion to dismiss
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 6, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.